Case 19-24455-TPA         Doc 316    Filed 11/25/20 Entered 11/25/20 17:05:16          Desc Main
                                    Document     Page 1 of 39


                     1N THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                        ) Case No. 19-24455-TPA
                                                 Chapter 11
 ED3 Consultants, Inc.,                        )
                                                 Docket No.
                 Debtor                        ~



       AMENDED_ PLAN OF REORGANIZATION DATED NOVEMBER 25 2020

                AND NOW, comes ED3 Consultants, Inc. (hereinafter referred to as the

"Debtor"), with this Amended Plan of Reorganization under Chapter 11 of the United States

Bankruptcy Code, as follows:

                                     TABLE OF CONTENTS:

 Article I                   Definitions

 Article II                  General Terms and Conditions

 Article III                 Classification of Creditors and Claims

 Article IV                  Treatment of Creditors and Claims

 Article V                   Owner's Contribution To Plan

 Article VI                  Execution and Implementation of Plan

 Article VII                 Liquidation Contingency

 Article VIII                Executory Contracts and Leases

 Article IX                  Retention of Jurisdiction




                                                1
Case 19-24455-TPA         Doc 316    Filed 11/25/20 Entered 11/25/20 17:05:16           Desc Main
                                    Document     Page 2 of 39


                                           ARTICLE I

                                          DEFINITIONS

                 Any term defined in the Bankruptcy Code and not otherwise defined in the Plan

shall have the meaning specified in the Bankruptcy Code.

                 1.1    Administrative Claim: Any Allowed Claim entitled to priority under

Sections 503 and/or 507 of the Bankruptcy Code, including but not limited to professional fees

and § 503(b)(9) claims.

                 1.2    Allowed Claim: A Claim, proof of which is timely filed with the t

Bankruptcy Clerk or which was scheduled as liquidated, undisputed and non-contingent and as to

which no objection to Claim has been made within the period of time fixed by the Bankruptcy

Code, Bankruptcy Rules or Order of Court, or as to which Claim an objection is filed and

resolved by a Final Order of the Bankruptcy Court to the extent determined in favor of the holder

of such Claim.

                 1.3    Assumed or Rejected Executory Contracts and Leases: The executory

contracts and leases which are assumed or rejected by the Debtor under Bankruptcy Code

Section 365.

                 1.4    Bankruptcy Code: Title 11 of the United States Code, as amended.

                 1.5    Bankruptcy Court: The United States Bankruptcy Court for the Western

District of Pennsylvania.

                 1.6    Bankruptcy Rules: The Federal and Local Rules of Bankruptcy

Procedure, as amended.

                 1.7    Bar Date: The deadline to file a Proof of Claim in the above-captioned

case (Apri121, 2020 for all Creditors except governmental units; May 12, 2020 for governmental

units).

                                                 2
Case 19-24455-TPA         Doc 316    Filed 11/25/20 Entered 11/25/20 17:05:16               Desc Main
                                    Document     Page 3 of 39


                1.8     Claim: Any right to payment, whether or not such right is reduced to

 judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,

 legal, equitable, secured or unsecured, known or unknown; or any right to an equitable remedy

 for breach of performance if such breach gives rise to a right of payment, whether or not such

 right to an equitable remedy is reduced to judgment, fixed, contingent, matured, disputed,

 undisputed, known, unknown secured or unsecured.

                1.9     Closing: The place and time at which the documents, if any, required by

the Plan, including but not limited to any documents providing for the new equity contribution

and financing under the Plan, will be executed; and, the initial distribution under the Plan will be

accomplished, following and pursuant to a Final Order confirming the Plan.

               1.10    Code: The Bankruptcy Code.

               1.11    Code Created Causes of Action: Collectively, (a) causes of action, claims,

rights and remedies created by or arising under the Bankruptcy Code, including but not limited to

collecting receivables and avoiding transfers as necessary and appropriate under Sections 542,

544, 547, 548, 549 and 550 of the Bankruptcy Code; (b) causes of action, claims, rights and

remedies in favor of the Debtor, the estate and creditors, against any third party; and (c) all of the

recoveries and proceeds from (a) and (b).

               1.12    Committee: Official Comrriittee of Unsecured Creditors, if one is

appointed (no committee has been appointed).

               1.13    Confirmation Date: The date on which the Confirmation Order is

docketed by the Clerk of the Bankruptcy Court.

               1.14    Confirmation Order: An Order of the Bankruptcy Court confirming the

Plan in accordance with the provisions of Chapter 11 of the Bankruptcy Code.



                                                  3
Case 19-24455-TPA        Doc 316    Filed 11/25/20 Entered 11/25/20 17:05:16             Desc Main
                                   Document     Page 4 of 39


               1.15    Confirmation Deposit Fund: A fund to be established on or before the

Effective Date, earmarked for the payment of Administrative Claims.

               1.16    Consultant: The court approved business consultants, Smart Business

Doctors, LLC, with a place of business at 5677 Transit Road, Suite 212, Lockport, NY 14094.

               1.17    Court: Bankruptcy Court.

               1.18    Creditor: Any person or entity having a Claim against the Debtor.

               1.19    Creditors' Committee: The Official Committee of Unsecured Creditors if

one is appointed.

               1.20   Debtor: ED3 Consultants, Inc.

               1.21   Effective Date: The first business day that is fourteen (14) days from and

after the Confirmation Date.

               1.22   Estate: The Chapter 11 Estate for the above-captioned Debtor and case.

               1.23   Final Order: An Order as to which the time to appeal or to seek review or

rehearing has expired and as to which no appeal or other proceeding for review or rehearing shall

be pending or, in the event that an appeal is timely filed, such Order shall have been affirmed by

the highest court to which it was appealed.

               1.24   General Claims: Allowed, pre-Petition, general unsecured Claims, not

including Secured Claims, Administrative Claims or Priority Claims.

               1.25   General Creditor: Creditor holding a General Claim.

               1.26   Investment of Crogan: $100,000 to be paid in by the Investor on or before

the Effective Date in consideration fora 33%ownership interest in the Debtor and one Board

seat, conditioned upon Court approval of the PPP Loan and confirmation of the Plan.

               1.27   Investor: Crogan Engineers and Associates, 1906 Mount Hope Road,

Lewistown, NY 14092, Attn: Mr. Al Crogan, President.
Case 19-24455-TPA        Doc 316     Filed 11/25/20 Entered 11/25/20 17:05:16               Desc Main
                                    Document     Page 5 of 39


                1.28   New Value Contribution: Contribution from the pre-Petition equity

security interest holder, Ms. Denise Palmer, under Article V of the Plan.

                1.29   PPP Loan: The Paycheck Protection Program loan in the amount of

$259,105 received by the Debtor upon application to Kabbage Lending, Inc. under Section 1106

of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), as amended by the

Paycheck Protection Program Flexibility Act. The funds are being held in escrow by Debtor's

counsel subject to Court approval in the form of an Order granting the Debtor's Motion for

Authority to Enter into Secured Financing Agreement under the Paycheck Protection Program

pursuant to 11 U.S.C. §364(c)(2) and Fed. R. Bankr. P. 2002(m) filed at Docket No. 218 and the

Joint Motion for Relief from Court Order Dated October 30, 2020 and Approval of Stipulation

with Kabbage Lending, Inc, the "Stipulation with Kabbage,"-filed at Docket No. 314. The PPP

loan is serviced by Kabbage Lending, Inc. or its assignee and eligible PPP loans are guaranteed

by the United States Small Business Administration. The loan may be forgivable in whole, or in

part, if the loan is eligible for forgiveness and if the loan proceeds are used for the applicable

reasons as outlined in the CARES Act. The PPP Loan proceeds will be used on the Effective

Date to pay Allowed Administrative Expenses (including approximately one-half of the court-

approved professional fees), except that $72,908.25 will remain in escrow per the Stipulation

with Kabbage to secure payment of the PPP Loan. The Debtor intends to pay the PPP Loan

according to the terms of the loan documents, including taking advantage of potential

forgiveness of the loan. The forgiveness decision takes a maximum of five months. The Debtor

wauid owe $14,581.65 per month if responsible for the entire loan payment. The amount

remaining in escrow following the Effective Date to guarantee up to five (5) monthly payments,

therefore, will be $72,908.25. Once a determination of forgiveness is made, the Debtor will

begin making payments of any remaining loan amount as per the terms of the loan. Any amount
Case 19-24455-TPA        Doc 316    Filed 11/25/20 Entered 11/25/20 17:05:16              Desc Main
                                   Document     Page 6 of 39


 due on the loan in the first five months after the Effective Date wi11 be paid from the amount in

 escrow. Any funds remaining in escrow after the first five monthly payments to Kabbage have

 been made will be used to pay any unsatisfied administrative expenses for Court-approved

professional fees. Nothing in the Plan, the Confirmation Order, or other plan documents shall be

construed as (i) determining, construing, or limiting any right, obligation, or term of the PPP

Loan, loan documents, or law governing the PPP Loan, including whether all or any part of the

PPP Loan is subject to forgiveness; (ii) vesting in this Court any authority to make a

.determination about whether all or any part of the PPP Loan is subject to forgiveness under the

loan documents and law governing the PPP Loan.

                1.30   Plan: This Amended Plan of Reorganization.

                1.31   Priority Tax Claims: Allowed Claims for taxes but only to the extent that

they are entitled to priority treatment under Section 507(a)(8) of the Bankruptcy Code.

                1.32   Rejection Claim: Allowed Claim arising from the rejection of an

executory contract or unexpired lease pursuant to Section 1123(b)(2) of the Bankruptcy Code.

                1.33   Secured Claim: A Claim to the extent of the value of any interest in

property securing such Claim, as agreed to by the holder of such Claim or as determined by the

Bankruptcy Court.

                1.34   Stipulation with Kabbage: The agreement between Kabbage Lending Inc.

and the Debtor as detailed in the PPP Loan definition.

                1.35   Unclaimed Funds: Distributions made pursuant to the Plan which are

unclaimed after six (6) months. Unclaimed funds shall include: (1) checks and fiends

represented by the checks which have been returned as undeliverable without a proper

forwarding address; (2) funds for checks which have not been presented for payment; and,



                                                 D
Case 19-24455-TPA         Doc 316    Filed 11/25/20 Entered 11/25/20 17:05:16              Desc Main
                                    Document     Page 7 of 39


(3) checks and the funds represented by the checks which are not mailed or delivered because of

the absence of a proper address to mail or deliver the checks.

                                           ARTICLE II

                             GENERAL TERMS AND CONDITIONS

               The following general terms and conditions apply to the Plan:

               2.1      Various Claims: Various types of Claims are defined in the Plan. The

Plan is intended to deal with all Claims against the Debtor of whatever character, and whether or

not disputed, contingent or liquidated. However, only Allowed Claims will receive the treatment

afforded by the Plan.

               2.2      Securities Laws: Satisfaction provided to a Creditor which is deemed to

be a security is exempt from registration under federal and state securities laws by virtue of

Section 1145 of the Bankruptcy Code.

               2.3      The Attorney for the Debtor, Guy C. Fustine, Esquire of Knox

McLaughlin Gornall &Sennett, P.C., 120 West Tenth Street, Erie, Pennsylvania 16501

(814-459-2800) wi11 serve as the disbursing agent on the Effective Date.

               2.4      Transfers Free and Clear of Liens: Except as specifically provided for in

the Plan, transfers and conveyances under the Plan, if any, sha11 be free and clear of liens, claims

and encumbrances, pursuant to Sections 363, 1123 and/or 1141 of the Bankruptcy Code.

               2.5      Transfers Free and Clear of Real Estate Transfer Taxes: Real estate

transfers and conveyances under the Plan, if any, shall be exempt from all real estate transfer

taxes pursuant to Bankruptcy Code Section 1146(c). The recorder sha11 record such Deed or

Deeds without any requirement of transfer taxes from any source, including but not limited to the

Bank, the Debtor or the purchasers)/transferee(s). This exemption shall apply to all real estate

transfers and conveyances under the Plan, if any, even if the real estate is contributed to the Plan

                                                 7
Case 19-24455-TPA         Doc 316    Filed 11/25/20 Entered 11/25/20 17:05:16                  Desc Main
                                    Document     Page 8 of 39


by a third party and, but for the third party contribution, would not otherwise have been an asset

of the Debtor or the Estate.

                2.6    Time for Filing Claims: All Creditors are required to file Proofs of Claim

on or before the applicable Bar Date. Creditors holding Rejection Claims are required to file

Proofs of Claim on or before the separate Bar Date for Rejection Claims. Creditors holding

Claims incurred after the Order for Relief need not file a Proof of Claim and will be paid when

due and payable in the ordinary course of business, or as otherwise agreed by the holders of said

Claims. Professional fees and expenses incurred before the Confirmation Date wi11 only be paid

if approved by the Bankruptcy Court after notice and hearing. All Creditors are referred to

applicable bankruptcy law for information concerning when and under what circumstances

Claims are legally deemed to be filed.

               2.7     Modifications to Plan: This Plan may be modified or corrected prior to

the Confirmation Dade without notice and hearing and without additional disclosure provided

that the Court finds that such modification does not materially or adversely affect any Creditor or

class of Creditors who has not accepted the modification. Debtor reserves the right to modify the

Plan (subject to Court-approval after notice and hearing) if and to the extent that the pandemic's

effect on the economy worsens or fails to improve as expected.

               2.8     Rule of Construction: A definition in Article I that refers to the singular

includes the plural, and a definition that refers to the plural includes the singular, where

appropriate.

               2.9     Severability: Should the Court determine that any provision in the Plan is

either illegal on its face or illegal as applied to the facts, subject to Section 1127 of the Code and

Bankruptcy Rule 3019, shall be unenforceable as to the interested party or parties with respect to



                                                  E:3
Case 19-24455-TPA        Doc 316    Filed 11/25/20 Entered 11/25/20 17:05:16              Desc Main
                                   Document     Page 9 of 39



whom the provision is held to be illegal. Such a determination by the Court shall in no way limit

or affect the enforceability or operation of any other provision of the Plan.

                                           ARTICLE III

                      CLASSIFICATION OF CREDITORS AND CLAIMS

               3.1     Class 1: Non-Tax Secured Claim (impaired). Class 1 shall consist of the

Secured Claim of Powers Funding Group of NY, LLC, in the amount of $375,156.68. This

Claim is secured by the accounts receivable which were purchased by Powers Funding and by an

all-inclusive security interest in the Debtor's personal property.

               3.2     Class 2: Secured Tax Claims (impaired). Class 2 shall consist of the

United States of America, Internal Revenue Service ("IRS"), the Commonwealth of

Pennsylvania, Department of Revenue and the Commonwealth of Pennsylvania, Department of

Labor and Industry, holding tax Claims secured by liens against the Debtor's assets, subordinate

to the Class 1 Secured Claim. The Secured Tax Claim of the IRS is $356,431.34. The Secured

Tax Claim of the Pennsylvania Department of Revenue is $41,522.65. The Secured Tax Claim

of the Pennsylvania Department of Labor and Industry is $107,243.38. The total amount of the

Secured Tax Claims is $505,197.37.

               3.3     Class 3: Administrative Claims (unimpaired). Class 3 shall consist of

Administrative Priority Claims, including but not limited to Claims incurred by the Debtor in the

ordinary course of business after the Petition was filed, fees due to the Office of the United

States Trustee, administrative tax claims, the claim of Kabbage Lending, Inc., fees and costs due

to the Bankruptcy Court Clerk, and Claims approved by the Court as Administrative Claims,

including professional fees and costs. The Class 3 Administrative Claims do not include the

Administrative Claims on behalf of the Debtor's employees which are included in Class 5. No

fees for professional services rendered prior to Plan Confirmation shall be paid without a fee

                                                  D
Case 19-24455-TPA       Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                 Desc Main
                               Document    Page 10 of 39


application and a Final Order approving the fees, after notice and hearing. The estimated amount

of the Class 3 Administrative Claims is $491,919.64, including professional fees and costs in the

estimated amount of $270,711.71 and non-professional fee Allowed Administrative Claims in

the amount of $221,207.93.

               3.4     Class 4: Priority Tax Claims (impaired). Class 4 shall consist of Priority

Tax Claims held by governmental bodies. The estimated amount of the Priority Tax Claims is $

$991,207.26.

               3.5    Class 5: Administrative and Priority Wage Claims (impaired). Class 5

sha11 consist of the Administrative Wage Claims in the amount of $117,265.25 and the Priority

Wage Claims in the amount of $236,792.88, for a total in the amount of $354,058.13.

               3.6    Class 6: Allowed General Unsecured Claims (impaired). Class 6 shall

consist of Allowed General Claims, including Allowed Rejection Claims, unsecured Tax Claims,

unsecured Wage Claims and the deficiency Claim (if any) of the Secured Creditor. The total

amount of the Class 6 Claims is $2,067,842.63 which includes general unsecured tax claims in

the amount of $317,111.86.

               3.7    Class 7: Assumed Executory Contracts and Leases (unimpaired). Class 7

shall consist of the Claims for cure arising from the assumption of executory contracts and/or

leases under Section 365 of the Code. The total amount of the Class 7 Claims is $2,366.14,

               3.8    Class 8: Equity Security Interest (impaired). Class 8 shall consist of the

equity security interest held by Ms. Denise Palmer.

                                         ARTICLE IV

                        TREATMENT OF CREDITORS AND CLAIMS

               4.1    Class 1: The Class 1 Secured Claim in favor Powers Funding Group of

NY, Inc. shall be paid from the collection of outstanding accounts receivables purchased by

                                                10
Case 19-24455-TPA        Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                  Desc Main
                                Document    Page 11 of 39



Powers Funding. If and to the extent that the Secured Claim of Powers Funding is not paid in

full from collection of the purchased accounts receivable, the balance due shall accrue interest

(5%per annum) and be amortized over 10 years with a balloon payment at 5 years of the then-

remaining balance. Monthly payments for the first six months wi11 be interest only. A separate

amortization schedule detailing these payments is hereto attached as Exhibit A. In the event of

liquidation under Article VII, Powers Funding will be paid the net proceeds of the sale of its

collateral, including but not limited to collection of the purchased accounts receivable, until paid

in full. The security interest in favor of Powers Funding shall be retained.

               4.2     Class 2: The Class 2 Secured Tax Claims shall be paid in full, plus

annual interest, with monthly payments beginning thirty {30) days after the Effective Date, paid

over the first 36 months of the Plan (3 years). The Class 2 Secured Tax Claim held by the IRS

shall be paid at a rate of 3%per annum. The Class 2 Secured Tax Claims held by the

Pennsylvania Department of Revenue and Pennsylvania Department of Labor and Industry sha11

be paid at a rate of 5%per annum. The liens of the Class 2 Secured Tax Claims shall be retained

in their order of priority. Separate amortization schedules are attached hereto as Exhibit B-1 for

the IRS, Exhibit B-2 for the Pennsylvania Department of Revenue and Exhibit B-3 for the

Pennsylvania Department of Labor and Industry.

               4.3     Class 3: The Class 3 Administrative Claims shall be paid on the Effective

Date using the PPP Loan proceeds and the Investment of Crogan. The non-professional fee,

Class 3 Administrative Claims shall be paid in full on the Effective Date. The professional fee

Administrative Claims shall be paid on the Effective Date to the extent that funds are available

and thereafter in installments, or from the release of the escrowed PPP Laan funds after a

forgiveness determination as per the Stipulation with Kabbage, until paid in frill. The balance of

the court-approved professional fees shall be paid by agreement within twelve (12) months after
                                                 11
Case 19-24455-TPA        Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                  Desc Main
                                Document    Page 12 of 39



the Effective Date. The professional fees are subject to Bankruptcy Court approval after notice

and hearing. The balance of the PPP Loan after a forgiveness determination is made will be paid

according to the terms of the Stipulation with Kabbage.

               4.4     Class 4: The Class 4 Priority Tax Claims shall be paid in full in monthly

payments, with interest, beginning 30 days after the Effective Date, and be amortized over 10

years with a balloon payment of the remaining balance at 5 years. The Priority Tax Claims held

by the IRS shall be paid with 3%interest per annum. The Priority Tax Claims held by the PA

Department of Revenue and the PA Department of Labor and Industry sha11 be paid with 5%

interest per annum. Months 1-36 wi11 include interest payments only and months 37-60 will

include principal and interest payments. Separate amortization schedules for (1) the IRS, (2) the

PA Department of Revenue and (3) the PA Department of Labor and Industry are attached hereto

as Exhibits G1, C-2 and C-3 respectively. The other allowed Class 4 Priority. Tax Claims sha11

be paid in the same manner at 3%interest per annum.

               4.5     Class 5: The Class 5 Administrative and Priority Wage Claims shall be

paid in full in quarterly installments over 5 years, with 5%interest, beginning with the first

quarter following, the Effective Date. A separate amortization schedule for 20 quarters is

attached hereto as Exhibit D.

               4.6     Class 6: The Class 6 Allowed General Unsecured Claims shall be paid ten

(10%) percent of the Allowed Claims (without interest), as follows: equal, quarterly installments

for five (5) years beginning on the second anniversary of the Effective Date, to be paid in full

(10%) on or before the seventh anniversary of the Effective Date.

               4.7     Class 7: The Class 7 Claims to Cure the Assumed Executory Contracts

and Leases, identified on Exhibit E hereto, shall be paid in full on the Effective Date.



                                                 12
Case 19-24455-TPA         Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                 Desc Main
                                 Document    Page 13 of 39


                4.8     Class 8: The equity security interest holder sha11 retain her equity security

 interest in the Debtor in exchange for a New Value Contribution described in Article V. Based

 upon the Investment of Crogan, the pre-Petition equity security interest holder's equity will be

diluted by one-third (1/3).

                                            ARTICLE V

                              OWNERS' CONTRIBUTION TO PLAN

                5.1     Conhibution to Plan: The equity security interest holder will contribute

$6,000 in $500 monthly increments begirming on the Effective Date as a New Value

Contribution. The leadership and service of the equity security interest holder are integral to a

successful Plan.

                                           ARTICLE VI

                      EXECUTION AND IMPLEMENTATION OF THE PLAN

               6.1      Sources of Payments: The sources of payments will include the PPP

Loan; funds contributed by the Investor; revenues generated by the Debtor's business operations;

and funds contributed by the equity security interest holder. Current income from the ordinary

course of business will be used to pay the current operating expenses as well as the Plan

payments going forward.

               6.2      Closing: On or about the Effective Date, among other things, the Debtor

and other interested parties sha11 execute any and all documents necessary to implement the Plan,

including but not limited to the Investment of Crogan, the equity security interest holder's New

Value Contribution to the Plan; and, the Disbursing Agent's initial distributions under the Plan.

               6.3      Default: The Debtor shall be in default under the Plan if it fails to make

any payment required to be made, or fails to take action required to be taken, under the Plan

within thirty (30) days after it is due. Any notices regarding defaults under this Section 6.3

                                                 13
Case 19-24455-TPA        Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                 Desc Main
                                Document    Page 14 of 39



received by the Debtor will be promptly forwarded to counsel for Powers Funding Group of

NY, LLC.

               6.4     Right to Cure: The Debtor shall have the right to cure any default under

the Plan within thirty (30) days after receiving written notice of default from a party whose

obligation is in default. If the Debtor remains in default for three (3) consecutive months, the

liquidation provisions in Article VII shall apply.

               6.5     Collection: Upon an occurrence of an uncured default under the Plan, a

party whose obligation is in default may take appropriate action to collect the amount due.

               6.6     Unclaimed Funds: Unclaimed Funds shall become the property of the

Debtor subject to the Creditor's right to demand payment, provided that the demand is made

within six (6) months after the payment was initially tendered and provided that all approved

professional fees have been paid. Otherwise, Unclaimed Funds shall be used first to pay any

unpaid professional fees which have been approved by the Court.

               6.7     Objections to Claims and Commencement of Code Created Causes of

Action: After the Confirmation Date, the Court wi11 issue aPost-Confirmation Order in

accordance with the Bankruptcy Rules. The Post-Confirmation Order, among other things, will

establish a deadline for interested parties to file objections to claims. Any Claim which is not

subject to a timely filed objection shall be allowed. The Post-Confirmation Order, among other

things, will also establish a deadline to file the Code Created Causes of Action. If viable,

Debtor's attorney will file appropriate complaints in the Bankruptcy Court or other court or

courts of appropriate jurisdiction to pursue the Code Created Causes of Action on behalf of the

Estate. The proceeds of any such action sha11 be used first to pay the reasonable attorney's fees

and costs incurred in connection with pursuing the action; then to pay any outstanding, approved

professional fees, which were not paid previously; then to pay Creditors as required by the Plan
                                                 14
Case 19-24455-TPA         Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                  Desc Main
                                 Document    Page 15 of 39



in their order of priority. Furthermore, subject to an agreement with Powers Funding, the Debtor

may file adversary proceedings under 11 U.S.C. §542 to collect accounts receivable purchased

by Powers Funding.

                6.8     Management after Closing: The Debtor's board of directors and officers

will manage the business after Closing, working closely with the Debtor's accountant and

Consultant. More information regarding the Debtor's management is set forth within the

Disclosure Statement.

                                           ARTICLE VII

                                 LIQUIDATION CONTINGENCY

               7.1      If, after the opportunity to cure a default under Article 6.4 passes and the

Debtor remains in default under the Plan for at least three (3) consecutive months, this Article

VII will require the liquidation of the assets of the Estate.

               7.2      Payments under the Plan will be made from the collection of the Debtor's

accounts receivable and from the proceeds of sale of the Debtor's existing contracts and personal

property.

               7.3      The net liquidation proceeds will be distributed to Creditors in their order

of priority under the Plan, applicable bankruptcy law and applicable state Law, subject to the

payment of reasonable attorney fees and costs.

                                          ARTICLE VIII

                           EXECUTORY CONTRACTS AND LEASES

               8.1      Assumption of Executory Contracts and Leases: On the Effective Date,

the executory contracts and unexpired leases set forth on Exhibit E to the Plan shall be assumed

by the Debtor. Any executory contract or unexpired lease which is not set forth on Exhibit E or

otherwise assumed prior to the Effective Date, or as to which no motion to assume is pending on

                                                  15
Case 19-24455-TPA        Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                   Desc Main
                                Document    Page 16 of 39


the Effective Date, shall be deemed rejected on the Effective Date in accordance with provisions

of §365 of the Bankruptcy Code.

               8.2     Bar Date for Rejection Damages: If the rejection of an executory contract

or unexpired lease results in damages to the other party or parties to such contract or lease, the

Claim for such damages shall be forever barred and shall not be enforceable, and no holder of

any such Claim shall participate in any distribution under the Plan, unless a proof of claim is

filed with the Bankruptcy Court and served upon the attorney for the Debtor by the earlier of

thirty (30) days after the Effective Date or thirty (30) days after the entry of the Order of the

Bankruptcy Court providing for rejection of such contract or lease. Objections to any such

Claims shall be served and filed thereafter. An Allowed Rejection Claim shall be paid as a

General Claim under Class 6 of the Plan. Contracts and leases to be assumed under the Plan will

be cured on the Effective Date under Class 7.

                                           ARTICI.,E IX

                                RETENTION OF JURISDICTION

               9.1     The Bankruptcy Court shall retain jurisdiction after the Confirmation Date

for the following purposes:

               9.2     To hear and determine objections to claims referred to in Articles II and

IV of the Disclosure Statement;

               9.3     To hear and determine Code Created Causes of Action and other causes of

action arising prior to commencement of, or during the pendency of, this proceeding;

               9.4     To hear and determine any dispute arising out of the Plan, including but

not limited to any dispute regarding legal fees, and to consider any modification or amendment

of the Plan;



                                                  16
Case 19-24455-TPA        Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                Desc Main
                                Document    Page 17 of 39



               9.5     To enforce any provision of the Plan, including but not limited to the

liquidation contingency under Article VII; and,

               9.6     At any time, the Bankruptcy Court may issue orders and give directives to

any party subject to the Court's jurisdiction to implement the Plan pursuant to Section 1142 of

the Bankruptcy Code.


 Attorney for Debtor:                               Debtor:
 Guy C. Fustine, Esquire                            ED3 Consultants, Inc.
 Knox McLaughlin Gornall &Sennett, P.C.             333 Technology Drive, Suite 210
 120 West Tenth Street                              Canonsburg, PA 15317
 Erie, Pennsylvania 16501-1461


 Date: November 25, 2020                      Respectfully submitted,

                                              ED3 CONSULTANTS, INC.

                                              By:      /s/Denise Palmer
                                                       Denise Palmer, President



 Date: November 25, 2020                      KNOX McLAUGHLIN GORNALL &
                                              SENNETT, P.C.
                                              Attorneys for Debtor

                                              By:      /s/Guy C. Fustine
                                                       Guy C. Fustine
                                                       PA I.D. No. 37543
                                                       120 West Tenth Street
                                                       Erie, Pennsylvania 16501-1461
                                                       (814) 459-2800
                                                       gfustine@kmgslaw.com

# aaiosrl.~i




                                                  17
Case 19-24455-TPA      Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16             Desc Main
                              Document    Page 18 of 39


                                   Summary of Exhibits

 Exhibit A: Class 1 Powers Funding Secured Claim Amortization Schedule

 Exhibit B-1: Class 2 IRS Secured Tax Claim Amortization Schedule

 Exhibit B-2: Class 2 PA Department of Revenue Secured Tax Claim Amortization Schedule

Exhibit B-3: Class 2 PA Department of Labor and Industry Secured Tax Claim Amortization
Schedule

Exhibit C-1: Class 4 IRS Priority Claim Amortization Schedule

Exhibit G2: Class 4 PA Department of Revenue Priority Claim Amortization Schedule

Exhibit C-3: Class 4 PA Department of Labor and Industry Priority Claim Amortization
Schedule

Exhibit D: Employee Administrative and Priority Wage Claim Amortization Schedule

Exhibit E: Assumed Executory Contracts
    Case 19-24455-TPA                     Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                                    Desc Main
                                                 Document    Page 19 of 39

                                                                                                                                             10/21/2020 7:17 PM
                                                          Powers Funding Secured Claim

                                                       10 year amortization at 5%interest
                                                          interest only for first 6 months
                                                             5 year balloon payment


Compounding Period:                                    Monthly


Nominal Annual Rate:                                    5.000%



Cash Flow Data -Loans and Payments
     i `~'~a           ~D~'ll ~f -`                _    I,VaiYc ;alolir          1Y a ~~ e'(=1i'       '~ldt~ro~     1 ~f'c~ ,~ .1#c'
               ~ —
  1 Loan               11/01/2020                        375,156.68                            1
  2 Payment            12/01/2020                      Interest Only                           6       Monthly 05/01/2021
  3 Payment            Q6/01/2021                           4,140.79                         54        Monthly 11/01/2025
  4 Payment            12/01/2025                        220,337.90                           1



TValue Amortization Schedule -Normal, 355 Day Year
        ~u~f~!-'.      __       I '~~yr~iir-lA1~           l iai~f-l~t-~:~~          i'IihAr~ljgt=~~            l^~: ~  ~''
       -                                                         --         --
  Loan 11/01/2020                                                                                                 375,156.68
     1 12/01/2020                      1,563.15                1,563.15                            0.00          375,156.68
2020 Totals                           1,563.15              1,563.15                               0.00

     2 01/01/2021                      1,563.15                1,563.15                            0.00          375,156.68
     3 02/01/2021                      1,563.15                1,563.15                            0.00          375,156.68
     4 03/01/2021                      1,563.15                1,563.15                            0.00          375,156.68
     5 04/01/2021                      1,563.15                1,563.15                            0.00          375,156.68
     6 05J01/2021                      1,563.15                1,563.15                            0.00          375,156.68
     7 06/01/2021                      4,140.79                1,563.15                    2,577.64              372,579.04
     8 07/01/2021                      4,140.79                1,552.41                    2,58838              369,990.66
     9 08/01/2021                      4,140.79                1,541.63                    2,599.16             367,391.50
    10 09/01/2021                      4,140.79                1,530.80                    2,609.99             364,781.51
    11 10/01/2021                      4,140.79                1,519.92                    2,620.87             362,160.64
    12 11/01/2021                      4,140.79                1,509.00                    2,631.79             359,528.85
    13 12/01/2021                      4,140.79                1,498.04                    2,642.75             356,886.10
2021 Totals                      36,801.28                18,530.70                   1,270.58

    14 01f01/2022                      4,140.79                1,487.03                    2,653.76             354,232.34
    15 02/01/2022                      4,140.79                1,475.97                    2,664.82             351,567.52
    16 03/01/2022                      4,140.79                1,464.86                    2,675.93             348,891.59
    17 04/01/2022                      4,140.79                1,453.71                    2,687.08             346,204.51



                                                                                                                     HI IT              I
                                                                                   Page 1of 3           ~

                                                                                                       C~~~~~                           i~
                                                                                                       ~~~-_
   Case 19-24455-TPA     Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                      Desc Main
                                Document    Page 20 of 39

                                                                                              10f 21/2020 7:17 PM
                                                                      _
      Sri          ° r: r -- _      I~f~- ~,~~    J'+ r~1a1~1~•~:~~
--           —       - _ p} `_ _                                          >$-~kMwl~(: _._.~
   18 05/01/2022         4,140J9      1,442.52          2,698.27          343,506.24
   19 06/01/2022       4,140.79       1,431.28          2,709.51          340,796.73
   20 07/01/2022       4,140.79       1,419.99          2,720.80          338,075.93
   21 08/01/2022       4,140.79       1,408.65          2,732.14          335,343.79
   22 09/01/2022       4,140.79       1,397.27          2,743.52          332,600.27
   23 10/01/2022       4,140.79       1,385.83          2,754.96          329,845.31
   24 11/01/2022       4,140.79       1,374.36          2,766.43          327,078.88
   25 12/01/2022       4,140.79       1,362.83          2,777.96          324,300.92
2022 Totals        49,689.48       17,104.30       32,585.18

   26 01/01/2023       4,140.79       1,351.25          2,789.54          321,511.38
   27 02/01J2023       4,140.79       1,339.63          2,801.16          318,710.22
   28 03/01/2023       4,140.79       1,327.96          2,812.83          315,897.39
   29 04/01/2023       4,140.79       1,316.24          2,824.55          313,072.84
   30 05/01/2023       4,140.79       1,304.47          2,836.32          310,236.52
   31 06/01/2023       4,140.79       1,292.65          2,848.14          307,388.38
   32 07/01/2023       4,140.79       1,280.78          2,860.01          304,52837
   33 08/01/2023       4,140.79       1,268.$7          2,871.92          301,656.45
   34 09/01/2023       4,140.79       1,256.90          2,883.89          298,772.56
   35 10/01/2023       4,140.79       1,244.89          2,895.90          295,876.66
   36 11/01/2023       4,140.79       1,232.82          2,907.97          292,968.69
   37 12/01/2023       4,140.79       1,220.70          2,920.09          290,048.60
2023 Totals        49,689.48       15,437.16       34,252.32

   38 01/01/2024       4,140.79       1,208.54          2,932.25          2&7,116.35
   39 02/01/2024       4,140.79       1,196.32          2,944.47          284,171.88
   40 03/01f2024       4,140.79       1,184.05          2,956.74          281,215.14
   41 04J01J2024       4,140.79       1,171.73          2,969.06          278,246.08
   42 05/01/2024       4,140.79       1,159.36          2,981.43          275,264.65
   43 06/01/2024       4,140.79      1,146.94           2,993,85          272,270.80
   44 07/01/2024       4,140.79      1,134.46           3,006.33          269,264.47
   45 08/01/2024       4,140.79      1,121.94           3,018.85          266,245.62
   46 09/01/2024       4,140.79      1,109.36           3,031.43          263,214.19
   47 10/01/2024       4,140.79      1,096.73           3,044.06          260,170.13
   48 11/01/2024       4,140.79      1,084.04           3,056.75          257,113.38
   49 12/01/2024       4,140.79      1,071.31           3,069.48          254,043.90
2024 Totals        49,69.48        13,684.78      36,004.70

   50 01/01/2025       4,140.79      1,058.52          3,082.27           250,961.63
   51 02/01/2025       4,140.79      1,045.67          3,095.12           247,866.51
   52 03/01/2025       4,140.79      1,032.78          3,108.01           244,758.50
   53 04/01/2025       4,140.79      1,019.83          3,120.96           241,637.54
   54 05/01/2025       4,140.79      1,006.82          3,133.97           238,503.57
   55 06/01/2025       4,140.79         993.76         3,147.03           235,356.54
   56 07/01/2025       4,140.79         980.65         3,160.14           232,196.40
   57 08/01/2025       4,140.79         967.49         3,173.30           229,023.10
                                                 Page 2 of 3
   Case 19-24455-TPA                   Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                      Desc Main
                                              Document    Page 21 of 39

                                                                                                            10/21/2020 7:17 PM

        1~~ ~av,---       - ~.~;~;~~~~r-rAt~~.   I I~7~r:~~~~t      ~~z~i~~<< a :~I    ~o~ ~ ~ ~t=~ 1
                                   __ _                --_ ~~~
    58 09/01/2025                   4,140.79           954.26            3,186.53       225,836.57
    59 10/01/2025                   4,140.79           940.99            3,199.80       222,636.77
    60 11/01/2025                  4,140.79           927.65             3,213.14       219,423.63
    61 12/01/2025               220,337.90             914.27         219,423.63               0.00
2025 Totals                  265,886.59          11,842.69          254,043.90

Grand Totals                 453,319.46          78,162,7           375,156.68


ANNUAL                    FINANCE                        Amount Financed              Total of Payments
PERCENTAGE                CHARGE
RATE                                                     The amount of credit         The amount you will
                          The dollar amount the          provided to you or on        have paid after you
The cost of your credit   credit will cost you.          your behalf.                 have made all
as a yearly rate.                                                                     payments as
                                                                                      scheduled.

       5.000%                    $78,162.78                      $375,156.68              $453,319.46




                                                                   Page 3 of 3
    Case 19-24455-TPA                    Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                        Desc Main
                                                Document    Page 22 of 39

                                                                                                                                11/13/2020 5:36 PM
                                                      IRS Secured
                                                      3%interest
                   Paid in full in 36 months with payments beginning 30 days after the Effective Date


Compounding Period:                               Monthly


Nominal Annual Rate:                              3.000%



Last interest amount decreased by 0.17 due to rounding.

ARINUAL                      FINANCE                          Amount Financed                  Total of Payments
PERCENTAGE                   CHARGE
RATE                                                          The amount of credit             The amount you will
                             The dollar amount the            provided to you or on            have paid after you
The cost of your credit      credit will cost you.            your behalf.                     have made all
as a yearly rate.                                                                              payments as

        3.000%                        $16,724.86                   $356,431.34                         $373,156.20



Cash Flow Data .-loans and Payments
             _                                                      j~ ~ _~o
    ~~srLt7'g~jE          ~f)~5~='~               ~~    _ay   c                      l ,' ~~~rl~ain~
                                                                               d1~                      ~`1B(o~ ~~~~:i~"~
                                                                                                                            1
 1 Loan                   11/01/2020               356,431.34                    1
  2 Payment               12/01/2020                   10,365.45                36    Monthly 11/01/2023



TValue Amortization Schedule - Norrnal, 365 Day Year

  Loan 11/01/2020                                                                                 356,431.34
     1 12/01/2020                     10,365.45            891.08              9,474.37           346,956.97
2020 Totals                      10,365.45                891.08          9,474.37

     2 01/01/2021                     10,365.45            86739               9,498.06           337,458.91
     3 02/01/2021                     10,365.45            843.65              9,521.80           327,937.11
     4 03/01/2021                     10,365.45            819.84              9,545.61           318,391.50
     5 04/01/2021                     10,365.45            795.98              9,569.47           308,822.03
     6 05/01/2021                     10,365.45            772.06              9,593.39           299,228.64
     7 06/01/2021                     10,365.45            748.07              9,61738            289,611.26
     8 07/01/2021                     10,365.45            724.03              9,641.42           279,969.84
     9 08/01/2021                     10,365.45            699.92              9,665.53           270,304.31
   10 09/01/2021                      10,365.45            675.76              9,689.69           260,614.62
   11 10/01/2021                      10,365.45            651.54              9,713.91           250,900.71
   12 11/01/2021                      10,365.45            627.25              9,738.20           241,162.51
   Case 19-24455-TPA           Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                   Desc Main
                                      Document    Page 23 of 39

                                                                                                11/13/2020 5:36 PM


      ~~~=1 ~:' _    °~.~;~41i`Atclal~   ~ lat~~1~~ .,=i    ~ ° a i11~7~1~
                                                                         ~~[   ~ _ : 'at~I-'
   13 12/01/2021        10,365.45                602.91             9,762.54   231,399.97
2021 Totals         124,385.40            8,828.40         115,557.00

   14 01/01/2022        10,365.45               578.50              9,786.95   221,613.02
   15 02/01/2022        10,365.45               554.03             9,811.42    211,801.60
   16 03/01/2022        10,365.45               529.50             9,835.95    201,965.65
   17 04/01/2022        10,365.45               504.91             9,860.54    192,105.11
   18 05/01/2022        10,365.45               480.26             9,885.19    182,219.92
   19 Q6/01/2022        10,365.45               455.55             9,909.90    172,310.02
   20 07/01/2022        10,365.45               430.78             9,934.67    162,375.35
   21 08/01/2022        10,365.45               405.94             9,959.51    152,415.84
   22 09/01/2022        10,365.45               381.04             9,984.41    142,431.43
   23 10/01/2022        10,365.45               356.08           10,009.37     132,422.06
   24 11/01/2022        10,365.45               331.06           10,034.39     122,387.67
   25 12/01/2022        10,365.45               305.97           10,059.48     112,32$.19
2022 Totals         124,385.40            5,313.62         119,071.78

   26 01/01/2023        10,365.45               280.82           10,084.63     102,243.56
   27 02/01/2023        10,365.45               255.61           10,109.84       92,133.72
   28 03/01/2023        10,365.45               230.33           10,135.12       81,998.60
   29 04/01/2023        10,365.45               205.00           10,160.45       71,838.15
   30 05/01/2023        10,365.45               179.60           10,185.85       61,652.30
   31 06/01/2023        10,365.45               154.13           10,211.32       51,440.98
   32 07/01/2023        10,365.45               128.60           10,236.85       41,204.13
   33 08/01/2023        10,365.45               103.01           10,262.44       30,941.69
   34 09/01/2023        10,365.45                 77.35         10,288.10        20,653.59
   35 10/01/2023        10,365.45                 51.63          10,313.82       10,339.77
   36 11/01/2023        10,365.45                 25.68         10,339.77                0.00
2023 Totals         114,019.95            1,691.76         112,328.19

Grand Totals        373,156.20           16,724.86         356,431.34




                                                           Page 2 of 2
      Case 19-24455-TPA                    Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                               Desc Main
                                                  Document    Page 24 of 39

                                                                                                                                         11/13/2020 5:42 PM
                                               PA Department of Revenue Secured
                                                          5% interest
                       Paid in full in 36 months with payments beginning 30 days after the Effective Date


Compounding Period:                                   Monthly


Nominal Annual Rate:                                    5.000%



Last interest amount decreased by 0.05 due to rounding.

 ANNUAL                       FINANCE                                Amount Financed                      Total of Payments
 PERCENTAGE                   CHARGE
 RATE                                                                The amount of credit                 The amount you will
                              The dollar amount the                  provided to you or on                have paid after you
 The cost of your credit      credit will cost you.                  your behalf.                         have made all
 as a yearly rate.                                                                                        payments as

           S.000%                     $3,278.27                            $41,522.65                               $44,800.92



Cash Flow Data -Loans and Payments
                                                                                                                    ~ ~ ~ ~o~ :~
       I°1'(~Irl ,     -
                             ~
                           _ E~F=id'`              __ ._ I'~~a~Col~la~~ ~ ?~~C~~ai~a;-;li'
                                                                                               ~°r:~~ifl~~~;
     1 Loan                  11/01/2020                    41,522.65                    1
     2 Payment              12/01/2020                    1,244.47                     36       Monthly 1.1/01/2023



TValue Amortization Schedule -Normal, 365 Day Year
~_          ~or~i{='            ~ 7'1~"~q1f=1Ai~        ~~87~( 1~d~T~7t    1 °~i~lpT_~fo ; {       I~~.        - :,    !
     Loan 11/01/2020                                                                                  41,522.65
       1 12/01/2020                  1,244.47                 173.01            1,071.46              40,451.19
 2020 Totals                      1,244.47                 173.01            1,071.46

       2 01/01/2021                  1,244.47                 168.55            1,075.92             39,375.27
       3 02/01/2021                  1,244.47                 164.06            1,080.41             38,294.86
       4 03/01/2021                  1,244.47                 159.56            1,084.91             37,209.95
       5 04/01/2021                 1,244.47                  155.04            1,089.43             36,120.52
       6 05/01/2021                 1,244.47                  150.50            1,093.97             35,026.55
       7 06/01/2021                 1,244.47                  145.94            1,098.53             33,928.02
       8 07/01/2021                 1,244.47                  141.37            1,103.10             32,824.92
       9 08/01/2021                 1,244.47                  136.77            1,107.70             31,717.22
      10 09/01/2021                 1,244.47                  132.16            1,11231              30,604.91
      11 10/01/2021                 1,244.47                  127.52            1,116.95              29,487.96
      12 11/01/2021                 1,244.47                  122.87            1,121.60              28,366.36
                                                                                                               __          __

                                                                                                                      ~~' '~~      1
                                                                               Page 1of 2                                           f


                                                                                                                      ~~ T ~        fJ
                                                                                                       ~ _~                          {
   Case 19-24455-TPA           Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16              Desc Main
                                      Document    Page 25 of 39

                                                                                            11/13/2020 5:42 PM

       jriy~{:~,                         I ~t~~..,~,~.~.~,,
           —       _ I•'.t,~~4au~-~ai~                        I;~dl4lf~o'~~ --~"':     —
   13 12/01/2021            1,244.47            118.19            1,126.28      27,240.08
2021 Totals          14,933.54           1,722.53             13,211.11

   14 01/01/2022          1,244.47             113.50            1,130.97      26,109.11
   15 02/01/2022          1,244.47              108.79           1,135.68      24,973.43
   16 03/01/2022          1,244.47             104.06            1,140.41      23,833.02
   17 04/01/2022          1,244.47                99.30          1,145.17      22,687.85
   18 05/01/2022          1,244.47                94.53          1,149.94      21,537.91
   19 06/01/2022          1,244.47                89.74          1,154.73      20,383.18
   20 07/01/2022          1,244.47                84.93          1,159.54      19,223.64
   21 08/01/2022          1,244.47                80.10          1,164.37      18,05927
   22 09/01/2022          1,244.47                75.25          1,169.22      16,890.05
   23 10/01/2022          1,244.47                70.38          1,174.09      15,715.96
   24 11/01/2022          1,244.47                65.48          1,178.99      14,536.97
   25 12/01/2022          1,244.47               60.57           1,183.90      13,353.07
2022 Totals          14,933.64           1,046.63             13,887.01

   26 01/01/2023          1,244.47               55.64           1,1$8.83      12,164.24
   27 02/01/2023         1,244.47                50.68           1,193.79      10,970.45
   28 03/01/2023         1,244.47                45.71           1,198.76       9,771.69
   29 04/01J2023         1,244.47                40.72           1,203.75       8,567.94
   30 05/01/2023         1,244.47                35.70           1,208.77       7,359.17
   31 06/01/2023         1,244.47                30.66           1,213.81       6,145.36
   32 07/01/2023         1,244.47                25.61           1,218.86       4,926.50
   33 08/01/2023         1,244.47                20.53          1,223.94        3,702.56
   34 09/01/2023         1,244.47                15.43          1,229.04        2,473.52
   35 10/01/2023         1,244.47                10.31          1,234.16        1,239.36
   36 11/01/2023         1,244.47                  5.11         1,23936             0.00
2023 Tatals          13,689.17              336.10            13,353.07

Grand Totals         44,800.92           3,278.27             41,522.65




                                                                Page 2 of 2
       Case 19-24455-TPA                       Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                                       Desc Main
                                                      Document    Page 26 of 39

                                                                                                                                                     11/13J2020 5:43 PM
                                                PA Department of Labor Secured
                                                         5% interest
                      Paid in full in 36 months with payments beginning 30 days after the Effective Date


Compounding Period:                                      Monthly


Nominal Annual Rate:                                         5.000%



Last interest amount decreased by 0.0? due to rounding.


    ANNUAL                       FINANCE                                     Amount Financed                 Total of Payments
    PERCENTAGE                   CHARGE
    RATE                                                                     The amount of credit            The amount you will
                                 The dollar amount the                       provided to you or on           have paid after you
    The cost of your credit      credit will cost you.                       your behalf.                    have made all
    as a yearly rate.                                                                                        payments as

            5.000%                         $8,467.10                             $107,243.38                            $115,710.48



Cash Flow Data -Loans and Payments
                              I~j~.~l~_~                     ~, ~ -a~gX~lu
~_      1=~~,(-7rt~                                                          ~   1~~iY~~ : e]~     1'~=      ~(ol        I~1aC~i (~~3 h~~`
                      —_                                 -                       —~               --                _
     1 Loan                   11/01/2020                     107,243.38                       1
     2 Payment                12/01/2020                          3,214.18                   36       Monthly 11/01/2023



TValue Amartization Schedule - Rlormal, 365 Day Year
          1~~-'i ~.~                                           ! I_ak~:~~Z i~.      1'1~_la~. ~ •~~          1~ ~ - r`r''
F                  --                1~%~`d'9~lYiloi'~
     Loan 11/01/2020                                                                                           107,24338
        1 12/01/2020                        3,214.18                   446.85             2,767.33            104,476.05
    2020 Totals                            3,214.1                  446.85             2,767.33

         2 01/01/2021                       3,214.18                   435.32            2,778.86             101,697.19
         3 02/01/2021                       3,214.18                   423.74            2,790.44               98,906.75
         4 03/01/2021                       3,214.18                   412.11            2,802.07               96,104.68
         5 04/01/2021                       3,214.18                   400.44            2,813.74               93,290.94
         6 05/01/2021                       3,214.18                  388.71             2,825.47               90,465.47
         7 06/01/2021                       3,214.18                   376.94            2,837.24               87,628.23
         8 07/01/2021                       3,214.18                   365.12            2,849.06               84,779.17
         9 08J01/2021                       3,214.1$                   353.25            2,860.93               81,918.24
       10 09/01/2021                        3,214.18                   341.33            2,872.85               79,045.39
       11 10/01/2021                        3,214.18                   329.36            2,$54.82               76,160.57
       12 11/01/2021                        3,214.18                   317.34            2,896.84               73,263.73


                                                                                                       ~.                                    ,~ JI
                                                                                     Page 1 of 2                    "~XF~~~I'~'
                                                                                                         s                                    ~~
                                                                                                                                             I~
                                                                                                      I ~~                                   ~

                                                                                                      ~~~
                                                                                                      (l                                     ~~
      Case 19-24455-TPA         Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                       Desc Main
                                       Document    Page 27 of 39

                                                                                                                      11J13/2020 5:43 PM
_         i         __                                       __ _            __                                   a
          1~.~:l~~-1 .   I~~~~y~~~41~       ~ ~~R~~~ft= Y`1~         ~~~,~ ~~4~t1 b 4•I~
                                        _        __ _       .~._._                         _   ~ .7~_I
                                                                             _. _ L                _ Y~~~l~~'~.._-3
       13 12/01/2021         3,214.18             305.27                    2,908.91              70,354.82
    2021 Totals           38,570.16         4,448.93                  34,121.23
       14 01j01/2022         3,214.18             293.15                    2,921.03              67,433.79
       15 02/01/2022         3,214.18             280.97                    2,933.21              64,500.58
       16 03/01/2022         3,214.18             268.75                    2,945.43              61,555.15
       17 04/01/2022         3,214.18             256.48                    2,957.70              58,597.45
       18 05/01/2022         3,214.18             244.16                    2,970.02              55,627.43
       19 06/01/2022         3,214.18             231.78                    2,982.40              52,645.03
       20 07/01/2022         3,214.18             219.35                    2,994.83              49,650.20
       21 0&/01/2022         3,214.18             206.88                    3,007.30              46,642.90
       22 09/01J2022         3,214.18            194.35                     3,019.83              43,623.07
       23 10/01/2022         3,214.18            181.76                     3,032.42              40,590.65
       24 11/01/2022         3,214.18            169.13                     3,045.05              37,545.60
       25 12/01/2022         3,214.18            156.44                     3,057.74              34,487.86
    2022 Totals           38,570.16         2,703.20                  35,866.96
       26 01/01J2023         3,214.18            143.70                    3,070.48               31,41738
       27 02/01/2023         3,214.18            130.91                    3,083.27               28,334.11
      28 03/01/2023          3,214.18            118.06                    3,096.12              25,237.99
      29 04/01/2023          3,214.18            105.16                    3,109.02              22,128.97
      30 05/01J2023          3,214.18              92.20                   3,121.98              19,006.99.
      31 06J01/2023          3,214.18              79.20                   3,134.98              15,872.01
      32 07/01/2023          3,214.18              66.13                   3,148.05              12,723.96
      33 08/01/2023          3,214.18              53.02                   3,161.16                9,562.80
      34 09/01/2023          3,214.18              39.85                   3,174.33                6,388.47
      35 10/01/2023          3,214.18              26.62                   3,187.56                3,200.91
      36 11/01/2023          3,214.18              13.27                   3,200.91                       0.00
2023 Totals               35,355.98            868.12                 34,487.86

Grand Totals             115,710.48         8,467.10                 107,243.38




                                                                     Page 2 of 2
    Case 19-24455-TPA                  Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                                      Desc Main
                                              Document    Page 28 of 39

                                                                                                                                            11/13/2020 5:50 PM
                                                                      IRS Priority
                                                                      3% interest


Compounding Period:                             Monthly


Nominal Annual Rate:                            3.000%




 ANNUAL                      FINANCE                          Amount Financed                         Total of Payments
 PERCENTAGE                  CHARGE
 RATE                                                         The amount of credit                    The amount you will
                            The dollar amount the             provided to you or on                   have paid after you
 The cost of your credit    credit will cost you.             your behalf.                            have made all
 as a yearly rate.                                                                                    payments as scheduled.

       .3.000%                  $121,719.80                        $827,865.51                               $949,585.41



Cash Flow Data -Loans and Payments
     ,1Z:]A1~              I't~khl'              /"~~_Ei0 ~   ,~    ~ `l{4 1W9~~TcJ~"    CPtt~r~k~L°I
              -- _                  _                                                      _                     I7BC~~ I {~f~t$_'
                                                                                                                     --
  1 Loan                   11J01/2020            827,865.61                        1
  2 Payment                12/01/2020           Interest Only                    36          Monthly 11/01/2023
  3 Payment                12/01/2023                7,993.93                    24          Monthly 11/01/2025
  4 Payment                12J01/2025            683,223.33                        1



TValue Amortization Schedule -Normal, 365 pay Year
         D .4{:~              ~ T: Y GI~~ R~.         ~P~ ~i~~7~                                            ~:
                                                                             ~

  Loan 11/01/2020                                                                                           827,865.61
     1 12/01J2020                  2,069.66               2,069.66                      0.00                827,865.61
2020 Totals                      2,069.66              2,069.66                         0.00
      2 01/01/2021                 2,069.66               2,069.66                      0.00                827,865.61
     3 02/01/2021                  2,069.66               2,069.66                      0.00                827,865.61
     4 03/01/2021                  2,069.66               2,069.66                      0.00                827,865.61
     5 04/01/2021                  2,069.66               2,069.66                      0.00                827,865.61
     6 05/01/2021                  2,069.66               2,069.66                      0.00                827,865.61
     7 06/01/2021                  2,069.66               2,069.66                      0.00                827,865.61
     8 07/01/2021                  2,069.66              2,069.66                       0.00                827,865.61
     9 08/01/2021                  2,069.66              2,069.66                       0.00                827,865.61
    10 09/01/2021                  2,069.66              2,069.66                       0.00                827,865.61
    11 10/01/2021                  2,069.66              2,069.66                       0.00                827,865.61
    12 11/01/2021                  2,069.66              2,069.66                       0.00                827,865.61
    13 12/01/2021                  2,069.66              2,069.66                       0.00                827,865.61

                                                                                                      _ .    _     _      __
                                                                                                  -                              _      {
                                                                                             iM
                                                                                         I              ~~~~~~~~
                                                                      Page 1of 3
                                                                                             ~o


                                                                                         , ~ ~~ ~ ~                                  ~ i~
   Case 19-24455-TPA           Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                Desc Main
                                      Document    Page 29 of 39

                                                                                                              11/13/2020 5:50 PM

       ,_ .I:~~_   ~,~.,Y. _
                               - ~St"_-   I fat~r~l~{~'~'~          !°''Fii~Y~~~~~-1'_
                                                             —                           1~3:~E.~' `t' -- j
2021 Totals         24,35.92              24,835.92                           .0.00

   14 01/01/2022         2,069.66              2,069.66                         0.00      &27,865.61
   15 02/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   16 03/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   17 04/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   18 05/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   19 06/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   20 07/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   21 08/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   22 09/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   23 10/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   24 11/01/2022         2,069.66              2,069.66                         0.00      827,865.61
   25 12/01/2022        2,069.66               2,069.66                         0.00      827,865.61
2022 Totals        24,835.92              24,835.92                           0.00

   26 01/01/2023        2,069.66               2,069.66                         0.00      827,865.61
   27 02/01/2023        2,069.66               2,069.66                         0.00      827,865.61
   28 03/01/2023        2,069.66               2,069.66                         0.00      827,865.61
   29 04/01/2023        2,069.66               2,069.66                         0.00      827,865.61
   30 05/01/2023        2,064.66               2,069.66                         0.00      827,865.61
   31 06/01/2023        2,069.66               2,069.66                         0.00      827,865.61
   32 07/01/2023        2,069.66               2,069.66                         0.00      827,865.61
   33 08/01/2023        2,069.66               2,069.66                        0.00       827,865.61
   34 09/01/2023        2,069.66               2,069.66                        0.00       827,865.61
   35 10/01/2023        2,069.66               2,069.66                        0.00       827,865.61
   36 11/01/2023        2,069.66               2,069.66                        0.00       827,865.61
   37 12/01/2023        7,993.93               2,069.66                  5,924.27         821,94134
2023 Totals        30,760.19              24,835.92                   5,924.27

   38 01/01/2024        7,993.93              2,054.85                   5,939.08         816,002.26
   39 02/01/2024        7,993.93              2,040.01                   5,953.92         810,048.34
   40 03/01/2024        7,993.93              2,025.12                   5,968.81        804,079.53
   41 04/01/2024        7,993.93              2,010.20                   5,983.73         798,095.80
   42 05/01/2024        7,993.93              1,995.24                   5,998.69        792,097.11
   43 06/01/2024        7,993.93              1,980.24                   6,013.69        786,083.42
   44 07/01/2024        7,993.93              1,965.21                   6,028.72        780,054.70
   45 08/01/2024        7,993.93              1,950.14                   6,043.79        774,010.91
   46 09/01/2024        7,993.93              1,935.03                   6,05$.90        767,952.01
   47 10/01/2024        7,993.93              1,919.88                   6,074.05        761,877.96
   48 11/01/2024        7,993.93              1,904.69                   6,089.24        755,788.72
   49 12/01/2024        7,993.93              1,889.47                   6,104.46        749,684.26
2024 Totals        95,927.16              23,670.08                 72,257.08

   50 01/01/2025        7,993.93              1,874.21                   6,119.72        743,564.54
   51 02/01/2025        7,993.93              1,858.91                   6,135.02        737,429.52
                                                                 Page 2 of 3
   Case 19-24455-TPA          Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                  Desc Main
                                     Document    Page 30 of 39

                                                                                              11/13/2020 5:50 PM

                        , ~~     ~'
       ~ ~'.i+i-~   , ~ ~- r Rid- ~'    II   c]d=~y~      I"1hiAl~~~t~~    ~~2:~~ l~T~i~1 J
   52 03/01/2025          7,993.93           1,843.57           6,150.36    731,279.16
   53 04/01/2025          7,993.93           1,828.20         6,165.73      725,113.43
   54 05/01/2025          7,993.93           1,812.78         6,181.15      718,932.28
   55 06/01/2025          7,993.93           1,79733          6,196.60      712,735.68
   56 07/01/2025          7,993.93           1,781.84         6,212.09      706,523.59
   57 08/01/2025          7,993.93           1,766.31         6,227.62      700,295.97
   58 09/01/2025          7,993.93           1,750.74         6,243.19      694,052.78
   59 10/01/2025          7,993.93           1,735.13         6,258.80      687,793.98
   60 11/01/2025          7,993.93           1,719.48         6,274.45      681,519.53
   61 12/01/2025      683,223.33             1,703.80      681,519.53               0.00
2025 Totals         771,156.56          21,472.30        749,684.26

Grand Totals        949,585.41         121,719.80        827,865.61




                                                        Page 3 of 3
      Case 19-24455-TPA                      Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                                   Desc Main
                                                    Document    Page 31 of 39

                                                                                                                                               11/17/2020 7:16 PM
                                                          PA Department of Revenue Priority
                                                                    5% interest


Compounding Period:                                    Monthly


Nominal Annual Rate:                                   5.000%




 ANNUAL                        FINANCE                             Amount Financed                           Total of Payments
 PERCENTAGE                    CHARGE
 RATE                                                              The amount of credit                      The amount you will
                               The dollar amount the               provided to you or on                     have paid after you
 The cost of your credit       credit will cost you.               your behalf.                              have made all
 as a yearly rate.                                                                                           payments as

             5.000%                      $23,523.58                         $95,681.59                               $119,205.17



Cash Flow Data -Loans and Payments
        ~~s.~              i ~j~; ~= ~
                                                        ~~MABToIu~~~~
                                                                          __ ~~~~J(9~1~~I~Yf        ~'{c] flala' ~    ~~   et ?f~~.   ~~
         V                                                                       ~    _--                  -                               t
     1 Loan                11/01/2020                     95,681.59                        1
     2 Payment             12/01/2020                  Interest Only                      36          Monthly 11/01/2023
     3 Payment             12/01/2023                      1,014.$5                       24          Monthly 11/01/2025
     4 Payment             12/01/2025                     80,496.65                        1



TValue Amortization Schedule -Normal, 365 Day Year
          lu~c~{-' -_              I' z. y d~w(~}el~      ~ Mei~~n•~~~°
~-                                                                              I ~~ila~C~l~~t't~          I'~~t~~l'al!-'_ _~
     Loan 11/01/2020                                                                                          95,581.59
       1 12/01/2020                         398.67              398.67                         0.00           95,681.59
 2020 Totals                              398.67               398.67                     0.00

        2 01/01/2021                        398.67              398.67                         0.00          95,681.59
       3 02/01/2021                         398.67              398.67                         0.00          95,681.59
       4 03/01/2021                         398.67              398.67                         0.00          95,681.59
       5 04/01/2021                         398.67              398.67                         0.00          95,681.59
       6 05/01f2021                         398.67              398.67                         0.00          95,681.59
       7 06/01/2021                         398.67              398.67                         0.00          95,681.59
       8 07/01/2021                         398.67              398.67                         0.00          95,681.59
       9 08/01/2021                         398.67              398.67                         0.00          95,681.59
      10 09/01/2021                         398.67              398.67                         0.00          95,681.59
      11 10/01/2021                         398.67              398.67                         0.00          95,681.59
      12 11J01J2021                         398.67              398.67                         0.00          95,681.59
      13 12/01/2021                         398.67              398.67                         0.00          95,681.59


                                                                                                            -_ -      __
                                                                                             ~_
                                                                                Page 1of 3 ~ ~~.                 ~~~~           ~~
                                                                                                       E                   (




                                                                                                    1~~
     Case 19-24455-TPA          Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                    Desc Main
                                       Document    Page 32 of 39

                                                                                                   11/17/2020 7:16 PM

~-       li~h4d~`    ~ '._t~',~~xY-1ai~-      ~4~5~~'~Tn:r:4?   ~°1~1i .`f~'~~F ~             -'
                           --            __                                         ~° . .~
 2021 Totals            4,784.04               4,74.04                  0.00

     14 01/01/2022             398.67               398.67                0.00        95,681.59
     15 02/01/2022             398.67               398.67                0.00        95,681.59
     16 03/01/2022             398.67               398.67                0.00        95,681.59
     17 04/01/2022            398.67                398.67                0.00        95,681.59
     18 05/01/2022             398.67               398.67               0.00         95,681.59
     19 06/01/2022             398.67               398.67               0.00         95,681.59
     20 07/01/2022            398.67                398.67               0.00         95,681.59
     21 08/01/2022            398.67                398.67               0.00         95,681.59
     22 09/01/2022            398.67                398.67               0.00         95,681.59
     23 10/01/2022            398.67                398.67               0.00         95,681.59
     24 11/01/2022            398.67                398.67               0.00         95,681.59
     25 12/01/2022            398.67                398.67               0.00        95,681.59
2022 Totals             4,784.04               4,784.04.                0.00

     26 01/01/2023            398.67                398.67               0.00        95,681.59
     27 02/01J2023            398.67                398.67               0.00        95,681.59
     28 03/01/2Q23            398.67                398.67               0.00        95,681.59
     29 04j01/2023            398.67                398.67               0.00        95,681.59
     30 05/01/2023            398.67                398.67               0.00        95,681.59
     31 06/01/2023            398.67                398.67               0.00        95,681.59
     32 07/01/2023            398.67                398.67               0.00        95,681.59
     33 08/01/2023            398.67                398.67               0.00        95,681.59
     34 09/01/2023            398.67                398.67               0.00        95,681.59
     35 10/01/2023            398.67                398.67               0.00        95,681.59
     36 11/01/2023            398.67                398.67               0.00        95,681.59
     37 12/01/2023         1,014.85                 398.67            616.18         95,065.41
2023 Totals             5,400.22              4,784.04              616.18

     38 01/01/2024         1,014.85                 396.11            618.74         94,446.67
     39 02/01/2024         1,014.85                 393.53            62132          93,825.35
     40 03/01/2024         1,014.85                 390.94            623.91         93,201.44
     41 04/01/2024         1,014.85                 388.34            626.51         92,574.93
     42 05/01/2024         1,014.85                 385.73            629.12         91,945.81
     43 06/01/2024         1,014.85                 383.11            631.74         91,314.07
     44 07/01/2024         1,014.85                 380.48            634.37         90,679.70
     45 08/01/2024         1,014.85                 377.83            637.02         90,042.68
     46 09/01/2024         1,014.85                 375.18            639.67         89,403.01
     47 10/01/2024        1,014.85                  372.51            642.34         88,760.67
     48 11/01/2024        1,014.85                  369.84            645.01         88,115.66
     49 12/01/2024        1,014.85                  367.15            647.70         87,467.96
2024 Totals          12,178.20                4,50.75            7,597.45

     50 01/1/2025         1,014.85                  364.45            650.40         86,817.56
     51 02/01/2025        1,014.85                  361.74            653.11         86,164.45
                                                                Page 2 of 3
     Case 19-24455-TPA              Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                   Desc Main
                                           Document    Page 33 of 39

                                                                                                      11/17/2020 7:16 PM


L_      1~~ i~~? ___                     rAa;   Uti~~~xP: ~;~                    i e~, .    .,    j
                       _._ f ':A".+a"~[-                        ,~~,~~~~~l  t~
     52 03/01/2025                1,014.85            359.02            655.83       85,508.62
     53 04/01/2025               1,014.85             356.29            658.56       84,850.06
     54 05/01/2025               1,014.85             353.54            66131        84,188.75
     55 06/01/2025               1,014.85             350.79            664.06       83,524.69
     56 07/01/2025               1,014.85             348.02            666.83       82,857.86
     57 08/01/2025               1,014.85             345.24            669.61       82,188.25
     58 09/01/2025               1,014.85             342.45            672.40       81,515.85
     59 10/01/2025               1,014.85             339.65            675.20       80,840.65
     60 11/01/2025               1,014.85             336.84            678.01       80,162.64
     61 12/01/2025             80,496.65             334.01        80,162.64               0.00
2025 Totals                 91,660.00            4,192.04       87,467.96

Grand Totals              119,205.17            23,523.58       95,581.59




                                                                Page 3 of 3
    Case 19-24455-TPA                    Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                                     Desc Main
                                                Document    Page 34 of 39

                                                                                                                                             11/13J2020 6:05 PM
                                                       PA Department of Labor Priority
                                                                5% interest


Compounding Period:                             Monthly


Nominal Annual Rate:                              5.000%




ANNUAL                      FINANCE                             Amount Financed                       Total of Payments
PERCENTAGE                  CHARGE
RATE                                                            The amount of credit                  The amount you will
                            The dollar amount the               provided to you or on                 have paid after you
The cost of your credit     credit will cost you.               your behalf.                          have made all
as a yearly rate.                                                                                     payments as scheduled.


        5.000%                      $11,545.55                        $46,961.76                               $58,507.31



Cash Flow Data -Loans and Payments
     ~ ;~ra~}~   -        j~..~_~                 l ~.V~a~~9 lJl~k~       1~~~~7A9~~,~1       ~`~"l~~l~la~_'    ~C4aT~f ~-~l'~~; '
                                     -
 1 Loan                   11/01/2020                46,961.76                             1
  2 Payment               12/01/2020             Interest Only                        36      Monthly 11/01/2023
  3 Payment               12/01/2023                      498.10                      24      Monthly 11/01/2025
  4 Payment               12/01/2025                39,508.79                             1



TValue Amortizatian Schedule -Normal, 365 Day Year
                                                                      ,
         I~1:f~=`             f'J~+~+ai -   ~   _ I ItF~t~~a,~E           _l.'ld~eC<~~sY=i[      1~'~:~~'~iar~r:~- ~
  Loan 11/01/2020                                                                                   46,961.76
     1 12/01/2020                    195.67               195.67                      0.00          46,961.76
2020 Totals                         195.67              195.67                      0.00

     2 01/01/2021                    195.67               195.67                      0.00          46,961.76
     3 02/01/2021                    195.67               195.67                      0.00          46,961.76
     4 03/01/2021                    195.67               195.67                      0.00          46,961.76
     5 04/01/2021                    195.67               195.67                      0.00          46,961.76
     6 05/01/2021                    195.67               195.67                      0.00          46,961.76
     7 06/01/2021                    195.67               195.67                      0.00          46,961.76
     8 07/01/2021                    195.67               195.67                      0.00          46,961.76
     9 08/01/2021                    195.67               195.67                      0.00          46,961.76
    10 09/01/2021                    195.67               195.67                      0.00          46,961.76
    11 10/01/2021                    195.67               195.67                      0.00          46,961.76
    12 11/01/2021                    195.67               195.67                      0.00          46,961.76
    13 12/01/2021                    195.67               195.67                      0.00          46,961.76


                                                                                                         --         _                    ~
                                                                            Page 1of 3                 ~          ~~~I~~'r           ~ a~

                                                                                                       i~
                                                                                                        u
                                                                                                        ~~                           k
    Case 19-24455-TPA              Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16            Desc Main
                                          Document    Page 35 of 39

                                                                                              11/13/2020 6:05 PM
                                                                                        r
~ _    ~u:rbfi~                             I~st~:z~-~=~~                      gy p,,
                    --~- I~~:~~~9~i=,a7~.                   I°~~F~i~r:_tl; ~
 2021 Totals               2,348.04          2,348.04                  0.00

    14 01/01/2022               195.67           195.67               0.00        46,961.76
    15 02/01/2022               195.67           195.67               0.00        46,961.76
    16 03/01/2022               195.67           195.67               0.00        46,961.76
    17 04/01/2022               195.67           195.67               0.00        46,961.76
    18 05/01/2022               195.67           195.67               0.00        46,961.76
    19 06/01/2022               195.67           195.67               0.00        46,961.76
    20 07/01/2022               195.67           195.67               0.00        46,961.76
    21 08/01/2022               195.67          195.67               0.00         46,961.76
    22 09/01/2022               195.67          195.67               0.00         46,961.76
    23 10/01/2022               195.67          195.67               0.00         46,961.76
    24 11J01J2022               195.67          195.67               0.00         46,961.76
    25 12/01/2022               195.67          195.67               0.00         46,961.76
2022 Totals                 2,348.04        2,348.04                0.00

    26 01/01/2023               195.67          195.67               0.00        46,961.76
    27 02/01/2023               195.67          195.67               0.00        46,961.76
    28 03/01/2023               195.67          195.67               0.00        46,961.76
    29 04/01/2023               195.67          195.67               0.00        46,961.76
    30 05/01/2023               195.67          195.67               0.00        46,961.76
    31 06/01/2023               195.67          195.67               0.00        46,961.76
    32 07/01/2023               195.67          195.67               0.00        46,961.76
    33 08/01/2023               195.67          195.67               0.00        46,961.76
    34 09/01/2023               195.67          195.67               0.00        46,961.76
    35 10/01/2023               195.67          195.67               0.00        46,961.76
    36 11/01/2023               195.67          195.67               0.00        46,961.76
    37 12/01/2023               498.10          195.67            302.43         46,659.33
2023 Totals                 2,650.47        2,348.04            302.43

    38 01/01/2024               498.10          194.41            303.69         46,355.64
    39 02/01/2024               498.10          193.15            304.95         46,050.69
    40 03/01j2024               49$.10          191.88            306.22         45,744.47
    41 04/01/2024               498.10          190.60            307.50         45,436.97
    42 05/01/2024               498.10          189.32            308.78         45,128.19
    43 06/01/2024               498.10          188.03            310.07         44,818.12
    44 07/01/2024               498.10          186.74            311.36         44,506.76
    45 08/01/2024               498.10          185.44            312.66         44,194.10
    46 09/01/2024               498.10          184.14            313.96         43,880.14
    47 10/01/2024               498.10          182.83            315.27         43,564.87
    48 11/01/2024               498.10          181.52            316.58         43,248.29
    49 12/01/2024               498.10          180.20            317.90         42,930.39
2024 Totals                 5,977.20        2,248.26         3,728.94

    50 01J01/2025               498.10          178.88            319.22         42,611.17
    51 02/01/2025               498.10          177.55            320.55         42,290.62

                                                             Page2of3
  Case 19-24455-TPA             Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16              Desc Main
                                       Document    Page 36 of 39

                                                                                             11/13/2020 6:05 PM


       ~~~~d_      ~;` i   al    Y~   ~Ia   lA, ti ~:   _~ ° fi~AT~~(ok~>   ~f=~~=1'~tc{c'
                                                                                     —- ~
   52 03/01/2025           498.10           176.21              321.89       41,968.73
   53 04/01/2025           498.10           174.87              323.23       41,645.50
   54 05/01/2025           498.10           173.52              324.58       41,320.92
   55 06J01/2025           498.10           172.17              325.93       40,994.99
   56 07/01/2025           498.10           170.81              327.29       40,667.70
   57 08/01/2025           498.10           169.45              328.65       40,339.05
   58 09/01/2025           498.10           168.08              330.02       40,009.03
   59 10/01/2025           498.10           166.70              331.40       39,677.63
   60 11/01/2025           498.10           165.32              332.78       39,344.85
   61 12/01/2025      39,508.79             163.94          39,344.85              0.00
2025 Totals        44,97.89            2,057.50          42,930.39

Grand Totals       58,507.31          11,545.55          46,961.76




                                                           Page 3 of 3
       Case 19-24455-TPA                        Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                                                           Desc Main
                                                       Document    Page 37 of 39

                                                                                                                                                          11/23/2020 7:53 PM
                                                                   Class 5 Wage Claims
                                                           (excluding general unsecured claims)

Compounding Period:                                         Monthly


Nominal Annual Rate:                                             5.000%



Cash Flow Data -Loans and Pa yments
    I~,~x~7ai~~    1~~=f~~,
     1 Loan                  01/01/2021                          354,058.13                       1
     2 Payment               04/01/2021                           20,128.18                     20             Quarterly 01/01/2026



TValue Amortization Schedule -Normal, 365 Day Year
_                                                                                       ~o15~-rY~ ..Q. .                                -,:
          Ifi~;ht~~                   ~'~:}~r~~3Y'-~fl~S    '.     ~C91'('~~~_ T'ii.                       `              I~t    ~.~9          ~'
                      __   - _.____                                        ____
     Loan 01/01/2021                                                                                                       354,058.13
        1 04/01/2021                      20,128.18                    4,444.19             15,683.99                      338,374.14
        2 07/01/2021                      20,128.18                    4,247.32             15,880.$6                      322,493.28
        3 10/01/2021                      20,128.18                    4,047.99             16,080.19                      306,413.09
    2021 Totals                        60,384.54                  12,739.50              47,645.04

        4 01/01/2022                      20,128.18                    3,846.14             16,282.04                      290,131.05
        5 04/01/2022                      20,128.18                    3,641.77             16,486.41                      273,644.64
        6 07/01/2022                      20,128.18                    3,434.83             16,693.35                      256,951.29
        7 10/01/2022                      20,128.18                    3,22529              16,902.89                      240,048.40
    2022 Totals                        80,512.72                  14,148.03              66,364.69

        8 01/01/2023                      20,128.18                    3,013.12             17,115.06                      222,933.34
        9 04/01/2023                      20,128.18                    2,798.29             17,329.89                      205,603.45
       10 07/01/2023                      20,128.18                    2,580.77             17,547.41                      188,056.04
       11 10/01/2023                      20,128.18                    2,360.51             17,767.67                      170,288.37
    2023 Totals                        80,512.72                  10,752.69              69,760.03

       12 01/01/2024                      20,128.18                    2,137.49             17,990.69                      152,297.68
       13 04/01/2024                      20,128.18                    1,911.66             18,216.52                      134,081.16
       14 07/01J2024                      20,128.18                    1,683.01             18,445.17                      115,635.99
       15 10/01/2024                      20,128.18                    1,451.48             18,676.70                           96,959.29
    2024 Totals                        80,512.72                    7,183.64             73,329.08

       16 01/01/2025                      20,12$.18                    1,217.05             18,911.13                           78,048.16
       17 04f01/2025                      20,128.18                       979.67            19,148.51                           58,899.65
       18 07/01/2025                      20,128.18                       739.32            19,388.86                           39,510.79
       19 10/01/2025                      20,128.18                       495.95            19,632.23                           19,878.56
    X025 Totals                        80,512.72                    3, 31.99             77,080.73


                                                                                                                (,
                                                                                       Page 1of 2               ~ g                           ~ '~   l~
                                                                                                                 ~~

                                                                                                                M ~~               -_
                                                                                                                ~~ '' ~
   Case 19-24455-TPA                   Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16                          Desc Main
                                              Document    Page 38 of 39

                                                                                                                11/23/2020 7:53 PM
        1 ~:~~•,
                            ~,<. ~
                                     ..ti~3e1~_--   '1a1;-~d-'.=5~.                        ~^S_~fl~lw( I =
                                                                         I'~~iA[~I~l~t~
                                                                                                          '_
    20 01/01/2026               20,128.18                  249.62           19,878.56                 0.00
2026 Totals                  20,128.18                  249.62            19,878.56

Grand Totals                402,563.60              48,505.47            354,058.13


Last interest amount increased by 0.10 due to rounding.

ANNUAL                    FINANCE                            Amount Financed              Total of Payments
PERCENTAGE                CHARGE
RATE                                                         The amount of credit         The amount you will
                          The dollar amount the              provided to you or on        have paid after you
The cost of your credit   credit will cost you.              your behalf.                 have made all
as a yearly rate.                                                                         payments as
                                                                                          scheduled.

       5.0211                  $48,505.47                             $354,058.13              $402,563.60




                                                                        Page 2 of 2
Case 19-24455-TPA      Doc 316 Filed 11/25/20 Entered 11/25/20 17:05:16       Desc Main
                              Document    Page 39 of 39




                                            EXHIBIT E
  Executory contracts and leases to be assumed:

     NAME OF CREDITOR                 DESCRIPTION                      AMOUNT OF
                                                                  ARREARAGES TO BE
                                                                          CURED
   American Funds               401k lan                        $0
   Bentle S stems               Software contract for ro'ects   $0
   Case Technolo ies, Inc.      Software contract               $0
   Chubb                        Professional insurance          TBD
   Hi hmark                     Dental and vision insurance     $0
   RS Means                     Software contract               $0
   Smart Business Doctors       Consultin A reement             $0
   CIT Bank N.A.                Toshiba office co iers          $2,749.38
   UPMC Health Plan             Health insurance contract       $0
